TietjeNS, J., dissenting: The majority opinion apparently is based on the theory that John, despite the fact that the probate court had discharged him as administrator and closed the administration and despite the fact that he had wrongfully had the stock transferred to his own name, had collected the dividends as his own thereafter and paid income tax thereon in his individual capacity, was, nevertheless, still a fiduciary within the meaning of sections 161 and 162 of the Code and that the period of administration of the estate still continued under Regulations 111, section 29.161-1. I think this theory is erroneous. It is appreciated that periods of administration may extend for purposes of the regulations beyond the time the administration is closed by the appropriate court, for instance, in the case of administering after discovered assets. But, here, John was in no sense acting with reference to the stock on behalf of the estate or in its interest. He was really a wrongdoer in that respect. I do not think his actions extended the “period of administration.” Aside from this theory it seems to me the case is governed by the principles stated in Virginia Hamsen Vincent, 18 T. C. 339, and the dividends disgorged to the petitioners and made available to them for the first time in 1944 should be taxed to them in that year. KeRN, TürneR, and Raum, JJ., agree with this dissent.